Title: From James Madison to Charles Philip, Baron de Hanstein, 21 June 1804
From: Madison, James
To: Hanstein, Baron Charles Philip



Sir.
Department of State, June 21st. 1804.
Your letter of the 6th. February last, having been received by the President of the United States, he referred it to this Department; and in consequence enquiries have been made for the family of Mr. Anderson to whom you refer. From them the enclosed letter has been transmitted, which I forward with pleasure. It being neither usual nor convenient for the Executive Government to ascertain the facts & procure the certificates which may be necessary to establish claims of the nature you describe, I have forwarded to Mr. Anderson, a copy of your letter, leaving it to his care to exicute [sic] your wishes in this particular. I am &c.
James Madison.
